4 F.3d 993
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eliot Winfred AARON, Plaintiff-Appellant,v.Oakland County Sheriff Deputy Jeffery FINKBINDER, MarshaAyer, R.N., f/k/a Nancy Rogers, R.N.,Individually, Jointly and Severally,Defendants-Appellees.
No. 92-1915.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1993.

Before:  JONES and NORRIS, Circuit Judges;  JARVIS, District Judge.*
PER CURIAM.


1
Plaintiff, Eliot Winfred Aaron, appeals from the order of the district court granting summary judgment to defendants in his lawsuit based upon a claim that they were indifferent to his medical needs.


2
Having carefully considered the record on appeal, and the briefs of the parties, we are not persuaded that the district court erred in granted summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Opinion and Order, dated June 19, 1992.



*
 The Honorable James H. Jarvis, II, United States Chief District Judge for the Eastern District of Tennessee, sitting by designation